Citation Nr: 0943712	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  08-36 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder other than arthritis.

2.  Entitlement to service connection for arthritis of the 
right knee.

3.  Entitlement to service connection for a left knee 
disorder other than arthritis.

4.  Entitlement to service connection for arthritis of the 
left knee.

5.  Entitlement to service connection for bone spurs of the 
right foot and toes.

6.  Entitlement to service connection for bone spurs of the 
left foot and toes.

7.  Entitlement to service connection for a bilateral eye 
disorder.

8.  Entitlement to service connection for fibromyalgia of 
both lower extremities.

9.  Entitlement to service connection for chronic sleep 
apnea.

10.  Entitlement to service connection for hypertension.

11.  Entitlement to service connection for corns of the right 
foot.

12.  Entitlement to service connection for corns of the left 
foot.

13.  Entitlement to service connection for a psychiatric 
disorder.

14.  Entitlement to service connection for arthritis of the 
neck.

15.  Entitlement to service connection for arthritis of the 
arms with numbness of both hands.

16.  Entitlement to service connection for degenerative 
arthritis of the back.

17.  Entitlement to service connection for fibromyalgia of 
the upper extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The Veteran served on active duty from October 1952 to 
September 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied the benefits sought.  In a November 
2007 rating decision, the RO denied claims for service 
connection for the 12 disorders listed in issues one through 
twelve: (1) right knee disorder other than arthritis, (2) 
arthritis of the right knee, (3) left knee disorder other 
than arthritis, (4) arthritis of the left knee (5) bone spurs 
of the right foot and toes, (6) bone spurs of the left foot 
and toes, (7)  a bilateral eye disorder, (8) fibromyalgia of 
both lower extremities, (9) chronic sleep apnea, (10) 
hypertension, (11) corns of the right foot, and (12) corns of 
the left foot.  The Veteran perfected appeals as to each of 
the 12 claims.

In an October 2008 rating decision, the RO denied claims for 
service connection for a psychiatric disorder; arthritis of 
the neck; arthritis of the arms with numbness of both hands; 
degenerative arthritis of the back; and fibromyalgia of the 
upper extremities.  

Although the rating decision nominally characterized the 
claimed psychiatric disorder only as "bad dreams", the 
rating decision coding sheet diagnostic code (9411) and 
disorder description reflects a claim for a psychiatric 
disorder of posttraumatic stress disorder manifested by 
nightmares (bad dreams).  In a statement received from the 
Veteran in November 2008, he indicated that his psychiatric 
disorder claim involved a claim for depression.  

Nevertheless, a claim for a specific psychiatric disability 
is basically a claim for a psychiatric disorder.  See Clemons 
v. Shinseki, 23 Vet. App. 1 (2009) (the United States Court 
of Appeals for Veterans Claims (Court) held that claims for 
service connection specifically for a psychiatric disability 
of PTSD encompass claims for service connection for all 
psychiatric disabilities; an appellant generally is not 
competent to diagnose his mental condition, he is only 
competent to identify and explain the symptoms that he 
observes and experiences).  Thus, though the RO characterized 
the issue as entitlement to service connection for bad 
dreams, the actual relevant issue is entitlement to a 
psychiatric disorder.

In November 2008 the Veteran submitted a statement in which 
he indicated he was submitting a notice of disagreement with 
the October 2008 rating decision as to each of the service 
connection claim denials addressed in that decision-"either 
rate this veteran or forward his claim to the Board".  The 
RO did not issue a statement of the case on these matters in 
response.  

Therefore, the Board shall remand to the RO for appropriate 
action the issues of entitlement to service connection for a 
psychiatric disorder; arthritis of the neck; arthritis of the 
arms with numbness of both hands; arthritis of the back; and 
fibromyalgia of the upper extremities.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).   These claims are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.

In the Veteran's November 2008 substantive appeal, VA Form 9, 
he denoted that he wanted a personal hearing at the Board in 
Washington, DC; however, he further stated that he did not 
wish to be present at that personal hearing and that his 
representative would represent him at the hearing.  To 
clarify what the Veteran meant by this, the Board contacted 
the Veteran, who stated that he did not want to come to 
Washington due to physical limitations.  The Board discussed 
this with the Veteran's representative in Washington, DC, and 
confirmed the Veteran's wishes to not participate in a 
personal hearing before the Board in Washington, DC.  
Instead, the representative presented an informal hearing 
brief, which is contained in the claims file. 

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).




FINDINGS OF FACT

1.  The competent evidence is against a finding that: a right 
knee disorder other than arthritis was present in service; or 
that any current right knee disorder other than arthritis is 
related to service.

2.  The competent evidence is against a finding that: 
arthritis of the right knee was present in service; any 
current arthritis of the right knee is related to service, or 
that any arthritis of the right knee manifested itself to a 
compensable degree within a year following separation from 
active duty.
 
3.  The competent evidence is against a finding that: a left 
knee disorder other than arthritis was present in service; or 
that any current left knee disorder other than arthritis is 
related to service.

4.  The competent evidence is against a finding that: 
arthritis of the left knee was present in service; any 
current arthritis of the left knee is related to service, or 
that any arthritis of the left knee manifested itself to a 
compensable degree within a year following separation from 
active duty. 

5.  The competent evidence is against a finding of the 
presence of any current bone spurs of the right foot and toes 
related to service.

6.  The competent evidence is against a finding of the 
presence of any current bone spurs of the left foot and toes.

7.  The competent evidence is against a finding of the 
presence of a current  bilateral eye disorder.

8.  The competent evidence is against a finding of the 
presence of a current fibromyalgia of both lower extremities.

9.  The competent evidence is against a finding of the 
presence of a current chronic sleep apnea.

10.  The competent evidence is against a finding that: a 
hypertension disorder was present in service; any current 
hypertension disorder is related to service, or that any 
hypertension disorder manifested itself to a compensable 
degree within a year following separation from active duty.

11.  The competent evidence is against a finding of the 
presence of any current corns of the right foot.  

12.  The competent evidence is against a finding of the 
presence of any current corns of the left foot.  


CONCLUSIONS OF LAW

1.  A right knee disorder other than arthritis was not 
incurred in or aggravated during military service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).  

2.  Arthritis of the right knee was not incurred in or 
aggravated during military service; and may not be presumed 
to have been so incurred.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).  

3.  A left knee disorder other than arthritis was not 
incurred in or aggravated during military service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).  

4.  Arthritis of the left knee was not incurred in or 
aggravated during military service; and may not be presumed 
to have been so incurred.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).  

5.  Bone spurs of the right foot and toes were not incurred 
in or aggravated during military service.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2009).  

6.  Bone spurs of the left foot and toes were not incurred in 
or aggravated during military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2009).  

7.  A bilateral eye disorder was not incurred in or 
aggravated during military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2009).  

8.  Fibromyalgia of both lower extremities was not incurred 
in or aggravated during military service.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2009).  

9.  Chronic sleep apnea was not incurred in or aggravated 
during military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310 (2009).  

10.  Hypertension was not incurred in or aggravated during 
military service, and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2009).  

11.  Corns of the right foot were not incurred in or 
aggravated during military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2009).  

12.  Corns of the left foot were not incurred in or 
aggravated during military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must 
notify the claimant of any information or evidence not of 
record that is necessary to substantiate the claim, as well 
as what parts of that information or evidence VA will seek to 
provide, and what parts VA expects the claimant to provide.  
38 C.F.R. 
§ 3.159(b).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  VCAA 
requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim for service connection, so that VA must provide notice 
that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007).  

Though notification to the Veteran may not have met all of 
the requirements of the VCAA and related case law, the 
matters decided below may be addressed at this time, without 
further remand, because no errors in notice are prejudicial, 
and the Veteran has been provided all information needed for 
a reasonable person to prove these claims.  In any event, the 
Federal Circuit recently vacated the Court's previous 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
concluding that generic notice in response to a claim for an 
increased rating is all that is required.  See Vazquez-Flores 
v. Shinseki, No. 08-7150 (Fed. Cir. Sep. 4, 2009). 

VA notified the Veteran of the information and evidence 
needed to substantiate and complete a claim by way of letters 
dated in August 2007, April 2008, May 2008, and September 
2008.  These documents in combination provided notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  

The RO informed the Veteran of the specific rating criteria 
which would provide a basis for the service connection claims 
on appeal.  The RO has provided adequate notice of how 
effective dates are assigned.  The appealed claims addressed 
in the decision below were subsequently readjudicated most 
recently in a November 2008 statement of the case.  To the 
extent the appellant did not receive full notice prior to the 
initial decision, after pertinent notice was provided, the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claims on appeal.  
 
The claimant was provided the opportunity to present 
pertinent evidence.  The record contains Army Reserve/Army 
National Guard treatment records dated from 1961 to December 
1985; and VA treatment records.  In sum, there is no evidence 
of any VA error in notifying or assisting the appellant that 
reasonably affects the fairness of this adjudication.  VA has 
fulfilled its duty to assist the claimant by obtaining 
identified and available evidence needed to substantiate the 
claims, and, as warranted by law.  

In this connection, as reflected in a September 2008 VA 
memorandum, the Veteran's service treatment records are 
missing and unavailable for his period of active duty from 
October 1952 to September 1954.  That memorandum shows that 
all reasonable efforts were taken to obtain these records, 
including requests to the National Personnel Records Center; 
but these efforts were unsuccessful.  

In cases where the veteran's service treatment records are, 
through no fault of his own, unavailable, a heightened duty 
exists to assist the veteran in the development of the case; 
and the Board has a heightened obligation to explain its 
findings and conclusions, and to consider carefully the 
requirement that the benefit of the doubt be resolved in 
favor of the claimant.  See O'Hare v. Derwinski, 1 Vet. App. 
365 (1991); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

The Veteran was advised in a September 2008 letter of the 
RO's unsuccessful efforts, and was requested to send any 
pertinent records he had.  For the reasons stated above 
regarding efforts to obtain the missing service treatment 
records, the Board concludes the VA's heightened duty to 
assist the Veteran is satisfied for purposes of the decision 
below.  As discussed below, the Board has carefully 
considered the requirement that the benefit of the doubt be 
resolved in favor of the claimant.

II.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  To establish service connection, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  
  
If a chronic disease is shown as such in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
If a condition noted during service is not shown to be 
chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, certain chronic diseases, including arthritis, 
cardiovascular-renal disease, including hypertension, and 
other organic diseases of the nervous system (referable to 
central sleep apnea), may be presumed to have been incurred 
during service if they become manifested to a compensable 
degree within one year of separation from active duty.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

As a threshold requirement, Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. §§ 1110.  Hence, in the absence of proof of a 
present disability (and if present, then in the absence of 
proof of a nexus between that disability and service), there 
can be no valid claim for service connection.  Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury.  However, when the determinative issue involves a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the Veteran possesses medical 
expertise and he does not argue otherwise.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

If there is an approximate balance of positive and negative 
evidence regarding any issue material to the claim, the 
claimant shall be given the benefit of the doubt in resolving 
each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the 
other hand, if the Board determines that the preponderance of 
the evidence is against the claim, it has necessarily found 
that the evidence is not in approximate balance, and the 
benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d 
at 1365.

Factual Background and Analysis

As noted above, the Veteran's service treatment records from 
his period of active service from October 1952 to September 
1954 are missing and unavailable.  In such situations, the 
Board also has a heightened obligation to explain its 
findings and conclusions and carefully consider the benefit-
of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).
 
The existing service treatment records include treatment 
records from Army Reserve/Army National Guard records, 
received in September 2007.  These consists of treatment 
records and reports of examinations, dated from 1961 to 
December 1985.  None of these records are from the Veteran's 
period of active service from October 1952 to September 1954.  
None of the treatment records-immunization records dated 
from 1961 to 1974-pertain to any of the claimed disorders on 
appeal.  

These Army Reserve/Army National Guard records include 
examination reports, including reports of medical history and 
of medical examinations conducted in November 1976, June 
1981, and December 1985.  At the November 1976 examination 
the Veteran reported having no abnormalities referable to the 
present claims on appeal, and on examination, the examiner 
made no abnormal findings pertaining to the claimed 
disorders.  Uncorrected distance vision was 20/25 
bilaterally; and blood pressure was 130/88.

At the June 1981 examination the Veteran reported that he did 
not know if he had arthritis; and on examination the examiner 
concluded with a finding of mild arthritis of the knee 
joints.  Uncorrected distance vision was 20/20 bilaterally; 
and blood pressure was 138/90.  

At the December 1985 examination the Veteran reported having 
arthritis; and the examiner noted a possibility of traumatic 
arthritis of the left knee.  On examination, the examination 
report contains no abnormal evaluations referable to the 
claimed disorders.  The examination form contains a summary 
of defects and diagnoses including hypertension; and visual 
refractions; with a recommendation to evaluate blood pressure 
and visual refractions.  Uncorrected distance vision was 
20/20 bilaterally; and blood pressure was 150/88. 

VA treatment records on file dated from December 1991 to May 
2008 show treatment for various complaints and conditions.  
These records include a May 1995 radiology report showing the 
first cited X-ray evidence of arthritis (degenerative 
disease) of the right knee and left knee.  
Subsequent VA treatment records contain diagnoses of 
osteoarthritis of both knees.  Beginning in October 1997 VA 
treatment records show assessments of hypertension.  At that 
time the Veteran reported having had hypertension for over 10 
years.  Subsequent VA treatment records contain a diagnosis 
of hypertension.

VA treatment records printed in May 2008 contain a problem 
list that includes essential hypertension, and osteoarthritis 
of both knees.

After review of the evidence of record, the Board finds that 
the preponderance of the evidence is against the Veteran's 
twelve claims for service connection for 
(1) right knee disorder other than arthritis, (2) arthritis 
of the right knee, (3) left knee disorder other than 
arthritis, (4) arthritis of the left knee (5) bone spurs of 
the right foot and toes, (6) bone spurs of the left foot and 
toes, (7)  a bilateral eye disorder, (8) fibromyalgia of both 
lower extremities, (9) chronic sleep apnea, (10) 
hypertension, (11) corns of the right foot, and (12) corns of 
the left foot.  

First, as reflected in the comprehensive review of the 
medical records on file, there is no competent evidence of 
any current disability constituting any of the following 
claimed disorders: bone spurs of the right or left foot and 
toes; fibromyalgia of both lower extremities; chronic sleep 
apnea; or of corns of either foot.  There simply is no 
medical evidence showing findings or diagnosis of any of 
these, or even complaints made during treatment visits in the 
VA treatment records dated since 1991.  The Veteran has 
indicated that he receives his treatment from VA and has not 
indicated any other treatment providers such as non-VA 
providers that could feasibly provide competent evidence 
helpful to the Veteran's claims on these claimed disorders.

The first notation referable to the eyes/vision is contained 
in the December 1985 examination report (Army National Guard 
service examination), which contains findings of "visual 
refractions".  At that time, however, uncorrected distance 
vision was recorded as 20/20 bilaterally.  There are no 
subsequent medical records showing any bilateral eye 
disorder.  Notably, service connection for vision loss due to 
refractive error, including myopia, is precluded by the 
regulations.  38 C.F.R. 
§ 3.303(c) (2009).

Second, although there is evidence of left and right knee 
disorders of arthritis, and of hypertension, the competent 
evidence does not show that these are related to service.  
There is no evidence of any claimed arthritis or hypertension 
manifested to a compensable degree within one year of 
separation from active duty so as to warrant service 
connection on the basis of the relevant regulatory 
presumption.  See 38 C.F.R. §§ 3.307, 3.309.

The first competent evidence of any right or left knee 
disorder is not shown until about 27 years after discharge 
from service in 1954, at the June 1981 examination (Army 
National Guard service examination), which included a finding 
of mild arthritis of the knee joints.  

The first competent diagnosis of any hypertension disorder is 
not shown until about 31 years after discharge from service 
in 1954, at the December 1985 examination (Army National 
Guard service examination), which included a finding of 
hypertension.  At that time, blood pressure was recorded as 
150/88.  The competent evidence of record does show an extent 
of elevation of blood pressure a few years earlier, beginning 
in November 1976: blood pressure was recorded during the 
November 1976 and June 1981 examinations as 130/88 and 
138/90, respectively.  However, no diagnosis of a 
hypertension disorder was made until the December 1985 
examination.  There are subsequent medical records in the 
1990s showing diagnoses of hypertension.  

Post-service medical records showing no indication of these 
bilateral knee and hypertension conditions until many years 
after discharge from service in 1954, is evidence against a 
finding of continuity of symptomatology; evidence which 
weighs heavily against these claims.  See Maxson v. West, 12 
Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) 
(service incurrence may be rebutted by the absence of medical 
treatment of the claimed condition for many years after 
service).  None of the treatment records after service 
contains evidence otherwise that tends to link any claimed 
right or left knee disorder including arthritis, or 
hypertension, to service.  

There are no opinions on these questions, except that of the 
Veteran.  While the Veteran has provided lay evidence of an 
etiological link to service, VA regards lay statements to be 
competent evidence of descriptions of symptoms of disease, 
disability, or injury, but not the determination of an issue 
involving a question of medical expertise.  38 C.F.R. § 
3.159; Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); 
but see Jandreau v. Nicholson, 492 F.3d1372, 1377 (Fed. Cir. 
2007) (lay diagnosis is competent if: (1) lay person is 
competent to identify the medical condition; (2) lay person 
is reporting a contemporaneous medical diagnosis; or (3) lay 
testimony of symptoms at the time supports a later diagnosis 
by a medical professional).  The Veteran's opinion in this 
matter is of little value because the determination involves 
a question that only medical experts may address.

After considering all the evidence of record, the Board finds 
that the preponderance of the evidence is against the claims 
for service connection for (1) right knee disorder other than 
arthritis, (2) arthritis of the right knee, (3) left knee 
disorder other than arthritis, (4) arthritis of the left knee 
(5) bone spurs of the right foot and toes, (6) bone spurs of 
the left foot and toes, (7)  a bilateral eye disorder, (8) 
fibromyalgia of both lower extremities, (9) chronic sleep 
apnea, (10) hypertension, (11) corns of the right foot, and 
(12) corns of the left foot.  Therefore, the benefit-of-the-
doubt rule does not apply, and the claims must be denied.  38 
U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a right knee disorder other than 
arthritis, is denied.

Service connection for arthritis of the right knee is denied.

Service connection for a left knee disorder other than 
arthritis is denied.

Service connection for arthritis of the left knee is denied.

Service connection for bone spurs of the right foot and toes 
is denied.

Service connection for bone spurs of the left foot and toes 
is denied.

Service connection for a bilateral eye disorder is denied.

Service connection for fibromyalgia of both lower extremities 
is denied.

Service connection for chronic sleep apnea is denied.

Service connection for hypertension is denied.

 Service connection for corns of the right foot is denied.

Service connection for corns of the left foot is denied.


REMAND

In an October 2008 rating decision, the RO denied claims for 
service connection for a psychiatric disorder (nominally 
characterized as "bad dreams"); arthritis of the neck; 
arthritis of the arms with numbness of both hands; 
degenerative arthritis of the back; and fibromyalgia of the 
upper extremities.  Subsequently, the Veteran submitted a 
notice of disagreement from the October 2008 rating decision 
as to those denials.  Thus, because the Veteran has filed a 
notice of disagreement, a remand to the RO is necessary in 
order for the RO to issue a statement of the case on the 
claim for these service connection claims.  Manlincon v. 
West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
requested.)

1. Provide the veteran a statement of the 
case as to the issues of entitlement to 
service connection for: 
(i) a psychiatric disorder manifested 
by nightmares, to include depression; 
(ii) arthritis of the neck; 
(iii) arthritis of the arms with 
numbness of both hands; 
(iv) degenerative arthritis of the 
back; and 
(v) fibromyalgia of the upper 
extremities.  
Ensure that the statement of the case is 
sent to the latest address of record for 
the Veteran.  Inform the Veteran that he 
must file a timely and adequate 
substantive appeal in order to perfect an 
appeal of these issues to the Board.  See 
38 C.F.R. §§ 20.200, 20.202, and 20.302(b) 
(2009).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


